Citation Nr: 0006166
Decision Date: 03/08/00	Archive Date: 09/08/00

DOCKET NO. 96-37 098A              DATE MAR 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in

THE ISSUE

Entitlement to payment or reimbursement for the cost of
unauthorized medical expenses incurred during private
hospitalization July 26 to July 30, 1995.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel                                       
          
INTRODUCTION

The veteran had total active service over 20 years, terminating
with his retirement in November 1971.

This matter comes before the Board of Veterans' Appeals
(hereinafter the Board) on appeal from a determination from the
Department of Veterans Affairs Medical Center (VAMC) in Bay Pines,
Florida, which denied entitlement to payment or reimbursement for
the cost of unauthorized medical expenses incurred during a private
hospitalization at Venice Hospital from July 26 to July 30, 1995.

REMAND

Once a claimant has submitted evidence sufficient to justify a
belief by a fair and impartial individual that a claim is well-
grounded, the claimant's initial burden has been met, and the VA is
obligated under 38 U.S.C. 5107(a) (West 1991) to assist the
claimant in developing the facts pertinent to the claim.

The VA has a duty to assist only those claimants who have
established well grounded claims and the United State Court of
Appeals for Veterans Claims (Court) has held that the VA cannot
assist a claimant in developing a claim which is not well grounded.
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub
nom. Epps v. West, 118 S. Ct. 2348 (1998); Morton v. West, 12
Vet.App. 477 (July 14, 1999), req. for en banc consideration by a
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per
curiam).

Nevertheless, the VA may obtain records deemed to be in the
constructive possession of the VA, such a VA medical records. Bell
v. Derwinski, 2 Vet.App. 611 (1992). In this regard the veteran has
testified that on July 26, 1995 his sister-in-law made several
telephone calls to the VA emergency room at Bay Pines concerning
the veteran's condition. She was eventually advised to have the
veteran

2 - 

admitted to the nearest emergency room. Records dealing with these
telephone calls are not on file.

Accordingly, the case is REMANDED for the following actions:

The VAMC in Bay Pines is requested to furnish any administrative
and medical records pertaining to the reported telephone calls made
to that facility, to include to the emergency room, on July 26,
1995.

Thereafter, the case should be reviewed by the VAMC. If the
benefits sought is not granted the veteran and his representative
should be furnished a supplemental statement of the case and an
opportunity to respond. The case should then be returned to the
Board for further appellate consideration. The appellant has the
right to submit additional evidence and argument on the matter or
matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States.Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

- 3 - 

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -




